Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 15-20830-CR-ALTMAN

   UNITED STATES,

          Plaintiff,
   v.

   ODENIA SAMSON,

         Defendant.
   ______________________________/

                                                ORDER

          After Odenia Samson was found with long lists of stolen identities and a loaded Glock, he

   confessed to selling thousands of dollars of cocaine. For these crimes, this Court sentenced him to

   122 months in prison. Four years later, in the midst of the COVID-19 pandemic, Samson asked

   the warden of his facility to reduce his sentence to time served. After waiting just fifteen days for

   a response, Samson filed this Motion, 1 which this Court denies for two reasons. First, Samson has

   not substantiated his claim that his incarceration presents “extraordinary and compelling”

   circumstances. Second, he has not shown that he’s no longer a danger to the community.

                                               THE FACTS

          The Defendant, Odenia Samson, is 37 years old. See Reply at 5. In 2016, he pled guilty to

   three counts of (1) possession of cocaine with intent to distribute, (2) possession of a firearm in

   furtherance of a drug-trafficking crime, and (3) aggravated identity theft. See Plea Agreement

   [ECF No. 157]. In exchange for Samson’s guilty plea—and his cooperation against his co-




   1
    The Motion is now ripe. See Motion for Modification of Sentence (the “Motion”) [ECF No. 313];
   Response to Motion for Modification of Sentence (the “Response”) [ECF No. 321]; Reply to
   Response to Motion for Modification of Sentence (the “Reply”) [ECF No. 327].
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 2 of 19




   conspirators—the Government dismissed four other felony charges (for similar crimes). Id.; cf.

   Indictment [ECF No. 3].

           In the factual proffer he submitted at his guilty plea, Samson admitted that law enforcement

   had intercepted phone calls that—together with his phone’s location information—established his

   guilt of the cocaine charges. See Factual Proffer [ECF No. 157-1] at 1. So, for instance, in one

   such wiretapped call, a cocaine buyer had called Samson back to complain that, because the

   cocaine “was poor quality,” the buyer was “having a hard time cooking the cocaine into crack.”

   Id. at 2. In that same proffer, Samson acknowledged that the officers had witnessed him hand a

   bag of (what turned out to be) 28 grams of cocaine to a co-conspirator, who in turn sold it to a

   confidential informant. Id. Moreover, as the factual proffer noted, while police were executing a

   search warrant at Samson’s house, he gave the officers permission to search his car. Id. at 2. Inside,

   the officers found Samson’s wallet along with almost 200 grams of cocaine, a scale, a coffee

   grinder, and a loaded Glock. Id. As if that weren’t enough, when the police entered Samson’s

   house, they found “papers and ledgers” containing the Personal Identification Information (“PII”)

   of over 3,000 people—many notated as “dead,” “used,” or “good.” Id. at 3. The officers also

   discovered piles of Florida unemployment debit cards in the names of real Floridians who,

   unsurprisingly, had not given Samson permission to file claims on their behalf. Id. Suffice it to

   say, the evidence of Samson’s guilt was overwhelming. All in all, Samson admitted to (1) selling

   at least half-a-kilogram of cocaine, (2) possessing a loaded firearm in furtherance of his drug

   trafficking, and (3) stealing (at least) fifteen people’s identities. Id. at 4.

           On October 4, 2016, Judge William Zloch of this Court sentenced Samson to 122 months

   in prison—to be followed by 120 months of supervised release. See Amended Judgment [ECF No.




                                                        2
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 3 of 19




   251]. As of this writing, Samson’s sentence is set to expire on June 29, 2024, which means he has

   45 months—or roughly 36%—of his sentence remaining. See Response at 2.

          On June 30, 2020, Samson asked the Warden of FPC-Montgomery—where he’s currently

   housed—to grant him compassionate release. See Reply at 1. Fifteen days later, on July 15, 2020,

   Samson filed this Motion. Id. When Samson filed his Reply on August 31, 2020, the Warden still

   had not responded to his request. Id.

          Some two months later, Samson filed a Motion to “supplement” his original Motion with

   a request for home confinement. See Motion to Supplement [ECF No. 334]. To this Motion to

   Supplement, Samson attached his resume, certificates of course completions, and a copy of his

   GED. Id. Since then, Samson has also filed a letter from his fiancée (the second such letter), see

   [ECF No. 332], affidavits from his cousin and sister, see [ECF Nos. 333, 336], and a letter from

   the Warden of FPC-Montgomery (dated October 21, 2020) denying his request for compassionate

   release, see Supplement [ECF No. 335].

                                               ANALYSIS

          I.      Home Confinement

          As an initial matter, Samson’s alternative request for home confinement, see Motion to

   Supplement at 4 (“I pray that you intervene Judge Altman and rule positively on my motion[] so

   that I may serve the rest of my sentence in the relative safety of home confinement.”), must be

   denied because this Court cannot tell the BOP where to house its inmates, see Tapia v. United

   States, 564 U.S. 319, 331 (2011) (“A sentencing court can recommend that the BOP place an

   offender in a particular facility or program. See § 3582(a). But decisionmaking authority rests with

   the BOP.”); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled

   that the decision where to house inmates is at the core of prison administrators’ expertise.”). And



                                                    3
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 4 of 19




   home confinement is still a form of “incarceration.” United States v. Springer, ____ F. App’x

   ____, 2020 WL 3989451, at *2 (10th Cir. July 15, 2020); see also id. (“Springer was transferred

   to home confinement under the recently enacted CARES Act due to the COVID-19

   pandemic. Springer’s transfer to home confinement is not a release from imprisonment, nor does

   this transfer reduce the length of his custodial sentence.”); United States v. Ko, 739 F.3d 558, 561

   (10th Cir. 2014) (“Section 3624(c) makes clear that, even though a prisoner is . . . in home

   confinement, he is still serving a ‘term of imprisonment.’ When read together, these statutes plainly

   indicate that a person is in the BOP’s ‘custody’ while serving the remainder of a sentence in home

   confinement.” (internal citations omitted)).

          While the Eleventh Circuit has not clarified whether courts may order home confinement

   under § 3582(c)(1)—the compassionate release provision at issue here—its analysis of the closely-

   related § 3582(c)(2) is instructive. Like our § 3582(c)(1), § 3582(c)(2) allows an inmate to petition

   for a reduced sentence only after the U.S. Sentencing Commission has lowered the Guidelines

   range under which that inmate was sentenced. See § 3582(c)(2) (“In the case of a defendant who

   has been sentenced to a term of imprisonment based on a sentencing range that has subsequently

   been lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the

   defendant or the Director of the Bureau of Prisons, or on its own motion, the court may reduce the

   term of imprisonment, after considering the factors set forth in section 3553(a) to the extent that

   they are applicable, if such a reduction is consistent with applicable policy statements issued by

   the Sentencing Commission.”).

          And, in the context of § 3582(c)(2), the Eleventh Circuit has made clear that district courts

   may not intrude on the BOP’s core sphere of expertise by directing an inmate to home confinement.

   See United States v. Anderson, 517 F. App’x 772, 775 (11th Cir. 2013) (“[T]o the extent that



                                                    4
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 5 of 19




   Anderson requested that the district court order the BOP to place him in home confinement, that

   request is outside the scope of § 3582(c)(2). The BOP, not the district court, retained authority to

   choose the place of Anderson’s incarceration.”).

          Notably, the only federal appellate court to consider this issue under the provision at issue

   here (§ 3582(c)(1)) has held—consistent with the Eleventh Circuit’s approach in Anderson—that

   “the authority to grant home confinement remains solely with the Attorney General and the

   BOP.” United States v. Brummett, 2020 WL 5525871, at *2 (6th Cir. Aug. 19, 2020). And the

   district courts in this Circuit agree. See United States v. Bonilla Mesa, 2020 WL 4757335, at *7

   (S.D. Fla. July 17, 2020) (“Defendant asks, in the alternative, that the Court place him on home

   confinement for the remainder of his sentence. The Court has no authority to order this relief.”);

   United States v. Israel, 2020 WL 3893987, at *9 (S.D. Fla. July 10, 2020) (“First, to the extent that

   Defendant seeks release to home confinement, the Court is without authority to grant the requested

   relief.”); United States v. Christian, 2020 WL 5518616, at *1 (S.D. Ga. Sept. 14, 2020) (“This

   Court lacks the authority to order the BOP to release a prisoner on home confinement.”); United

   States v. Hester, 2020 WL 5535010, at *1 n.1 (M.D. Ala. Sept. 15, 2020) (“To the extent that

   Hester seeks release to home confinement pursuant to the CARES Act due to the COVID-19

   pandemic (doc. 66 at 10), the Court has no authority to order the Bureau of Prisons to change the

   Defendant’s current place of incarceration.”); United States v. Brantly, 2020 WL 5514571, at *1

   (M.D. Fla. Sept. 14, 2020) (“However, the Court has no authority to direct the Bureau of Prisons

   (BOP) to place Brantley in home confinement because such decisions are committed solely to the

   BOP’s discretion.”). This Court, then, lacks authority to grant Samson the relief he seeks.

          In some respects, of course, this discussion is academic because the Court could achieve

   the same result by simply reducing Samson’s sentence to time served and then “impos[ing] a term



                                                    5
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 6 of 19




   of supervised release equal to the unserved time and order, as a condition of that supervised release,

   that the defendant be confined to his home.” United States v. Spencer, 2020 WL 5498932, at *2

   (6th Cir. Sept. 2, 2020); Israel, 2020 WL 3893987, at *9 (“Although the Court does not have the

   authority to order a prisoner’s release to home confinement, the Court does have the authority to

   reduce a defendant’s sentence to time-served, impose a term of supervised release, and order home

   confinement as a condition of supervised release.”). To do this, though, the Court would have to

   conclude that Samson has carried his burden of showing that he’s entitled to that reduction, which,

   for the reasons set out below, he has failed to do.

          II.     Reduction in Sentence

          Section 3582 sets out the order in which this Court should analyze a criminal defendant’s

   entitlement to a sentencing reduction. First, when the defendant brings the motion himself, the

   Court must ascertain whether he “has fully exhausted all administrative rights to appeal a failure

   of the Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has been a]

   lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

   whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors

   set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the Court should turn

   to the “extraordinary and compelling reasons” test, as outlined in U.S.S.G. § 1B1.13 cmt. n.1. And

   fourth, the Court should determine whether the defendant poses a “danger to the safety of any other

   person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. See United States v.

   Stuyvesant, 454 F.Supp.3d 1236, 1238 (S.D. Fla. 2020) (applying the framework). The Court will

   discuss each of these four steps in turn.




                                                     6
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 7 of 19




          A.      Exhaustion of Administrative Rights to Appeal

          Samson never addresses the exhaustion requirement in his Motion. See generally Motion.

   Instead, in his Reply, he contends that he has exhausted his administrative remedies because it has

   been more than 30 days since he sent his letter to the Warden. See Reply at 3–4 (“[I]f the 30 days

   has [sic] passed before a court ruling, than [sic] the defendant has satisfied his administrative

   remedies under the First Step Act.”). 2 The Government, anticipating this argument, contends that

   Samson had to wait 30 days before filing his Motion. See Response at 6.

          But, by not advancing this point in his Motion—and by surprising the Government with it

   in his Reply—Samson has waived the argument. See In re Egidi, 571 F.3d 1156, 1163 (11th Cir.

   2009) (“Arguments not properly presented in a party’s initial brief or raised for the first time in

   the reply brief are deemed waived.”). In any case, Samson’s argument is unpersuasive. While the

   Eleventh Circuit has not addressed the issue, the Sixth Circuit has said that, even if a defendant

   could exhaust his administrative remedies by adding the days that have passed before he filed his

   motion to the number of days that passed after he filed his motion, district courts “should dismiss

   [these motions] without prejudice. . . . If (rather than dismissing) we sat on untimely compassionate

   release motions until the 30-day window ran its course, we could end up reviewing stale motions.




   2
     Samson mentions that “many courts, including those in the 5th Circuit, have waived exhaustion
   requirements of the BOP’s interminable Administrative Remedies Process . . . where the
   administrative process is incapable of granting timely relief.” Reply at 3–4. But, because Samson
   never made this argument in his Motion, he has waived the point. See In re Egidi, 571 F.3d 1156,
   1163 (11th Cir. 2009) (“Arguments not properly presented in a party’s initial brief or raised for
   the first time in the reply brief are deemed waived.”). In any event, this Court has already
   interpreted Supreme Court precedent as prohibiting any such waiver of a statutorily-mandated
   exhaustion requirement. See United States v. Leija, 2020 WL 3547029, at *3 (S.D. Fla. June 30,
   2020) (Altman, J.) (“[F]ederal judges may not waive exhaustion requirements that appear
   unambiguously in the text of a statute. And the text of § 3582(c)(1)(A) could not be clearer.”
   quoting McCarthy v. Madigan, 503 U.S. 140, 144 (1992) (“Where Congress specifically mandates,
   exhaustion is required . . . .”)).
                                                    7
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 8 of 19




   Better to have [the movant] refile with the benefit of whatever additional insight he may have

   gleaned.” United States v. Alam, 960 F.3d 831, 836 (6th Cir. 2020) (Sutton, J.); cf. Israel, 2020

   WL 3893987, at *6 (“The statute does not place a thirty-day waiting period on the Court’s authority

   to entertain the motion; rather, it places a thirty-day waiting period on the prisoner’s ability to file

   the motion on his own behalf.”).

          Fortunately, this Court need not decide today whether post-filing time can operate to satisfy

   the exhaustion requirement because, even if it could, Samson’s Motion would, for the reasons set

   out below, still be denied.

          B.      18 U.S.C. § 3553

          After considering the relevant § 3553 factors, Judge Zloch sentenced Samson to 122

   months in prison. See Judgment. Samson did not appeal, and the time to do so has long passed.

   Samson does not challenge this Court’s application of the § 3553 factors. See generally Motion.3

   And so, to the extent they are applicable, those factors counsel against a reduction here.

          C.      18 U.S.C. § 3582

          District Courts have “no inherent authority” to modify a prison sentence. United States v.

   Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir. 2002). Instead, the “authority of a district court

   to modify an imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597

   F.3d 1190, 1194–95 (11th Cir. 2010). The statute that governs sentence reductions for

   compassionate medical release provides, in pertinent part, as follows:

          (c) Modification of an imposed term of imprisonment.--The court may not
          modify a term of imprisonment once it has been imposed except that—



   3
     Samson’s suggestion that his post-incarceration conduct justifies a reduction, see Reply at 6,
   turns not so much on the § 3553 factors as on the separate (and somewhat distinct) application of
   the § 3412(g) factors (more on this below)—which specifically assess the degree of a defendant’s
   threat to society.
                                                      8
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 9 of 19




          (1) in any case—

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
              of the defendant after the defendant has fully exhausted all administrative rights
              to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
              behalf or the lapse of 30 days from the receipt of such a request by the warden
              of the defendant’s facility, whichever is earlier, may reduce the term of
              imprisonment (and may impose a term of probation or supervised release with
              or without conditions that does not exceed the unserved portion of the original
              term of imprisonment), after considering the factors set forth in section 3553(a)
              to the extent that they are applicable, if it finds that—

              (i)     extraordinary and compelling reasons warrant such a reduction; or

              (ii)    the defendant is at least 70 years of age, has served at least 30 years in
                      prison, pursuant to a sentence imposed under section 3559(c), for the
                      offense or offenses for which the defendant is currently imprisoned, and
                      a determination has been made by the Director of the Bureau of Prisons
                      that the defendant is not a danger to the safety of any other person or
                      the community, as provided under section 3142(g); and that such a
                      reduction is consistent with applicable policy statements issued by the
                      Sentencing Commission; and

          (B) the court may modify an imposed term of imprisonment to the extent otherwise
              expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
              Procedure; and

   18 U.S.C. § 3582(c)(1).

          Because Samson is not “at least 70 years of age,” he does not qualify for release under §

   3582(c)(1)(A)(ii). The viability of his request thus turns on the “extraordinary and compelling

   reasons” test in § 3582(c)(1)(A)(i). But Section 3582 never describes the kinds of “[e]xtraordinary

   and compelling reasons” that might “warrant a reduction.” Under 28 U.S.C. § 994, however, the

   United States Sentencing Commission (the “Commission”) is authorized to “describe what should

   be considered extraordinary and compelling reasons for sentence reduction [under 18 U.S.C. §

   3582].” 28 U.S.C. § 994(t). And the Commission has helpfully defined the contours of the test as

   follows:




                                                    9
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 10 of 19




          1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
             requirements of subdivision (2), extraordinary and compelling reasons exist
             under any of the circumstances set forth below:

          (A) Medical Condition of the Defendant.

              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis of life
              expectancy (i.e., a probability of death within a specific time period) is not
              required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
              sclerosis (ALS), end-stage organ disease, and advanced dementia.

              (ii) The defendant is

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,

                 that substantially diminishes the ability of the defendant to provide self-care
                 within the environment of a correctional facility and from which he or she
                 is not expected to recover.

          (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
          experiencing a serious deterioration in physical or mental health because of the
          aging process; and (iii) has served at least 10 years or 75 percent of his or her term
          of imprisonment, whichever is less.

   U.S.S.G. § 1B1.13 cmt n.1.

          The reference to “subdivision (2)” requires the Defendant to show that he is “not a danger

   to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

   U.S.S.G. § 1B1.13(2). And § 3142(g), in turn, instructs federal courts to consider the following

   factors when determining whether a defendant poses a danger to the safety of any other person or

   the community:

          (g) Factors to be considered.--The judicial officer shall, in determining whether
          there are conditions of release that will reasonably assure the appearance of the
          person as required and the safety of any other person and the community, take into
          account the available information concerning—

                                                   10
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 11 of 19




          (1) the nature and circumstances of the offense charged, including whether the
          offense is a crime of violence, a violation of section 1591, a Federal crime of
          terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
          or destructive device;

          (2) the weight of the evidence against the person;

          (3) the history and characteristics of the person, including—

                 (A) the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the community,
                 community ties, past conduct, history relating to drug or alcohol abuse,
                 criminal history, and record concerning appearance at court proceedings;
                 and

                 (B) whether, at the time of the current offense or arrest, the person was on
                 probation, on parole, or on other release pending trial, sentencing, appeal,
                 or completion of sentence for an offense under Federal, State, or local law;
                 and

          (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release. In considering the conditions of release
          described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
          officer may upon his own motion, or shall upon the motion of the Government,
          conduct an inquiry into the source of the property to be designated for potential
          forfeiture or offered as collateral to secure a bond, and shall decline to accept the
          designation, or the use as collateral, of property that, because of its source, will not
          reasonably assure the appearance of the person as required.

   18 U.S.C. § 3142(g).

          The Defendant bears the burden of establishing both that his circumstances qualify as

   “extraordinary and compelling reasons” and that he no longer represents a danger to any other

   person or the community. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); see

   also Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019); United States

   v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).

          As a preliminary matter, Samson cannot satisfy the “Age of the Defendant” test: He is 37

   years old, not 65; he has not alleged any age-related decline; and he has served neither 10 years



                                                    11
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 12 of 19




   nor 75% of his overall sentence. His request for relief, then, hinges on his ability to meet either of

   the two elements of the “Medical Condition of the Defendant” test. The first element requires him

   to show that he suffers from a “terminal illness.” U.S.S.G. § 1B1.13 cmt n.1(1)(A)(i). The second

   requires him to establish that he suffers from any of three conditions “that substantially diminishes

   [his] ability . . . to provide self-care within the environment of a correctional facility and from

   which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt n.1(1)(A)(ii).

           Samson claims to have hypertension and a history of smoking. See Mot. at 2. Samson also

   argues that “the virus causes serious illness and elevated risk of death in black individuals.” Motion

   at 2; see also id. Ex. 1 (“Black People Are Disproportionately Getting and Dying From COVID-

   19.”). 4 Samson says that he’s prescribed “Amlodopine, metroprolol and Baby Aspirin” for “these

   and other conditions.” Reply at 5.

           But Samson has submitted no medical evidence to support his claim to hypertension. See

   generally Motion; see also Reply. This Court will not release Samson on the basis of an

   unsubstantiated medical claim. See United States v. Cabrera, 2020 WL 6219332, at *5 (S.D. Fla.

   Oct. 22, 2020) (Altman, J.) (“This Court will not release Cabrera on the basis of unsubstantiated

   claims about diseases he himself never disclosed, either to this Court (at sentencing) or to the

   BOP.”); Heromin, 2019 WL 2411311, at *2 (“But the bulk of Heromin’s Motion rests on his self-

   diagnosis—not upon the judgment of his medical provider. . . . Without his medical provider

   corroborating either of these requirements [for compassionate release], Heromin has not shown a

   foundation for compassionate release based on his medical condition.”).




   4
     In his Reply, Samson also avers that he has a body mass index (BMI) of 31.6—which, he
   contends, renders him obese. See Reply at 5. Again, this Court will not consider arguments Samson
   raised for the first time in his Reply. See In re Egidi, 571 F.3d at 1163 (“Arguments not properly
   presented in a party’s initial brief or raised for the first time in the reply brief are deemed waived.”).
                                                      12
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 13 of 19




          Nevertheless, even accepting that Samson suffers from hypertension—and that he’s obese

   and has a history of smoking—his Motion fails. To begin with, Samson never argues that his

   conditions either (1) constitute a “serious physical or medical condition,” (2) qualify as “a serious

   functional or cognitive impairment,” or (3) are part of his “deteriorating physical or mental health

   because of the aging process,” as required by U.S.S.G. § 1B1.13 cmt n.1(1)(A)(ii). See generally

   Motion. Nor does Samson contend that he suffers from any “terminal” illnesses under U.S.S.G. §

   1B1.13 cmt n.1(1)(A)(i). See id.

          The Court acknowledges that the spread of COVID-19 has been pervasive and devastating.

   It has challenged our institutions, undermined Americans’ ability to maintain their economic

   security, and altered the way people interact. More fundamentally, it goes without saying, the

   pandemic has resulted in widespread suffering. In the United States alone, more than 17,700,000

   people have tested positive for the disease, and over 316,000 Americans have died from it. See

   CDC,      COVID        Data      Tracker,     available     at     https://covid.cdc.gov/covid-data-

   tracker/#cases_totalcases (last accessed Dec. 21, 2020).

          And, while “the mere existence of COVID-19 in society and the possibility that it may

   spread to a particular prison alone cannot independently justify compassionate release,” United

   States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), the CDC has recognized that hypertension,

   obesity, and a history of smoking “might” put people “at increased risk of a severe illness.” 5 It is,

   therefore, conceivable that Samson could suffer a “serious physical . . . condition” if he were to

   contract COVID-19. 6 But, even considering Samson’s (theoretically) enhanced susceptibility to



   5
      CDC, People at Increased Risk: People with Certain Medical Conditions, available at
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
   conditions.html (last accessed Dec. 21, 2020).
   6
     Samson also asserts that black people are more susceptible to serious illness from COVID-19.
   See Motion at 2. But his only support for this proposition is an April 7, 2020 article, which found
                                                    13
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 14 of 19




   COVID-19, for three reasons, Samson’s conditions do not constitute the kinds of “extraordinary

   and compelling reasons” that would justify the reduction he is seeking.

          First, Samson provides no evidence to support his view that “FPC Montgomery is an

   overcrowded mess and will be a prime incubator for the virus.” Motion at 3. Nor could he. In fact,

   as of this writing—some six months after his Motion was filed—there are only a few-dozen cases

   of COVID-19 at FPC-Montgomery. See Bureau of Prisons, COVID-19 Cases, available at

   https://www.bop.gov/coronavirus/ (last accessed Dec. 21, 2020). FPC-Montgomery’s success

   (thus far) at insulating its prison population from the disease is, in the Government’s view,

   unsurprising. As the Government has explained, BOP has taken—and will continue to undertake—

   drastic measures to make FPC-Montgomery as safe as possible in the circumstances. These include

   “requir[ing] that all inmates in every BOP institution be secured in their assigned cells/quarters, in

   order to stop any spread of the disease” and allowing “[o]nly limited group gathering” with

   “attention to social distancing to the extent possible, to facilitate commissary, laundry, showers,

   telephone, and computer access.” Response at 3. The BOP has also “severely limited the

   movement of inmates and detainees among its facilities” and canceled “all official staff travel”

   and “most staff training.” Id. In addition, the Government says, under current BOP operating

   protocols, “[a]ll staff and inmates have been and will continue to be issued face masks and strongly

   encouraged to wear an appropriate face covering when in public areas when social distancing




   that blacks were at higher risk from COVID-19 because of “long-standing health disparities
   between racial groups.” Id. Ex 1. at 2. In other words, the article didn’t posit that the virus targets
   black people more aggressively than, say, whites. It simply pointed out that, for a variety of socio-
   economic reasons, black people both were infected in higher numbers and then had less access to
   suitable healthcare. See generally id. None of this, then, suggests that Samson—whose likelihood
   of contracting COVID-19 and access to quality BOP healthcare are identical to the other inmates
   at his facility (irrespective of race)—should be treated differently than other inmates because of
   his race.
                                                     14
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 15 of 19




   cannot be achieved.” Id. at 4. Most importantly, perhaps, the Government notes that BOP is

   screening and quarantining all new inmates. Specifically, “[a]symptomatic inmates with risk of

   exposure are placed in quarantine for a minimum of 14 days or until cleared by medical staff,”

   while “[s]ymptomatic inmates are placed in isolation until they test negative for COVID-19 or are

   cleared by medical staff as meeting CDC criteria for release from isolation.” Id.

          In his Reply, Samson concedes that—at least initially—his housing unit was a “bubble”

   but counters that, in late August, inmates from other units were moved into his “without any

   quarantine or screening.” Reply at 2. That may be true. But the numbers don’t lie. And the numbers

   suggest that the FPC-Montgomery’s protocols have been effective at preventing the spread of

   COVID-19. See Bureau of Prisons, COVID-19 Cases. Samson’s concerns are thus speculative and

   conjectural.

          Second, even if he were to contract COVID-19, Samson does not dispute that he is—and

   for some time has been—taking medications (and receiving medical care) to help bring his

   conditions under control. See Reply at 13. And Samson never argues that, with this medication and

   treatment, his conditions somehow expose him to a greater risk of death than that faced by the

   average inmate.

           Third, Samson does not allege that his health conditions are significantly deteriorating,

   and “the BOP Director has not found COVID-19 alone to be a basis for compassionate release.”

   United States v. Harris, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States

   v. Eberthard, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)). The Court sees no reason to

   depart from the BOP’s well-reasoned view on this question.

          Because Samson has not shown that his circumstances are either “compelling” or

   “extraordinary,” his Motion must be DENIED.



                                                   15
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 16 of 19




          D.      18 U.S.C. § 3142

          Even if Samson had shown compelling circumstances, his Motion would still be denied

   because he has failed to establish that he no longer poses a danger to his community. As the

   relevant Sentencing Guidelines provision makes clear, the “extraordinary and compelling reasons”

   test only applies if “the defendant meets the requirements of subdivision (2)”—that is, only if the

   Defendant demonstrates that he no longer poses a threat to society, as defined by 18 U.S.C. § 3142.

          In assessing dangerousness, Section 3142(g) requires the Court to consider: (1) “the nature

   and circumstances of the offense . . ., including whether the offense . . . involves . . . a controlled

   substance, firearm, explosive, or destructive device”; (2) “the weight of the evidence against the

   person”; (3) “the history and characteristics of the person, including . . . (A) the person’s . . . past

   conduct . . . [and] criminal history”; and (4) “the nature and seriousness of the danger to any person

   or the community that would be posed by the person’s release.” Each of these factors weighs

   against Samson here.

          First, Samson pled guilty to both possession of cocaine with intent to distribute and

   possession of a firearm in furtherance of a drug-trafficking crime; his “offense[s] of conviction

   thus “involve . . . a controlled substance [and a] firearm.”

          Second, the evidence against Samson—as set out in the Factual Proffer—was both

   overwhelming and undisputed. See generally Factual Proffer.

          Third, Samson has an extensive criminal history—and, in particular, a history of not

   abiding by the conditions of his release. See Presentence Investigation Report (“PSR”) [ECF No.

   179]. Samson’s long criminal history began in 1999, when he was tried, convicted, and sentenced

   as an adult for armed burglary and grand theft and given a year in jail—followed by one year of

   probation. Id. ¶ 59. But, upon his release, Samson quickly violated the terms of his probation—



                                                     16
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 17 of 19




   which landed him in jail for three additional months. Id. Then, over the next two years (between

   2001 and 2003), Samson was arrested four times for driving with a suspended license. Id. ¶¶ 62–

   63 (detailing arrests in November 2001, June 2002, December 2002, and March 2003). Because

   he failed to appear in court in the two latter cases, a judge sent him to jail for a few days. Id.

            In 2003, the police stopped Samson for an illegal window tint. Id. ¶ 60. As the officers

   approached his car, they noticed what looked like a gun. Id. Seeing the officers’ concern, Samson

   leapt out of the vehicle and tried to flee—only to get caught doing so. Id. One month after the

   judge sentenced him to two years’ probation, id., Samson violated his probation by carrying a

   concealed firearm and possessing a counterfeit license plate. Id. ¶ 61. Somehow, the judge released

   him on bond anyway and, in an amazing display of incorrigibility, Samson then got himself

   arrested again. Id. For all these crimes, the judge sentenced Samson to five years in prison. Id.

   Samson completed this sentence in 2011. Id. Then, just four years later, he committed the (very)

   serious crimes that formed the basis of this case. Samson, in short, has a long criminal record,

   pockmarked with release violations and sprinkled here and there with a disinclination to appear in

   court.

            Samson claims to have changed. 7 In his Reply, he says that he has “worked himself down”

   to a minimum-security categorization. See Reply at 7. And, indeed, while at FPC-Montgomery,

   Samson finished his GED, completed apprenticeships in HVAC and plumbing, took “self help




   7
    Fedline Bonheur, Samson’s fiancée, agrees. See Letter from Fedline Bonheur [ECF No. 327] (“I
   can assure you, that Odeni [in original] Samson is no longer a boy. He has taken full accountability
   for the choices he has made in life, and the people he has allowed in them. Now he’s become a
   man.”). The Court appreciates Ms. Bonheur’s show of support. But it’s the Court’s job to balance
   Ms. Bonheur’s sentiments—tinged, as they must be, by deep personal feelings and affection—
   against Samson’s demonstrated record of recidivism.
                                                     17
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 18 of 19




   classes,” and worked as the “#2 compound cook.” Id. The Court also notes that Samson’s transcript

   reveals no disciplinary incidents. See Individualized Reentry Plan [ECF No. 326-1].

          The Court commends Samson for his diligence and hard work in prison. Still, he has failed

   to carry his burden of showing that he’s no longer a danger to society. Samson has spent much of

   his adult life in prison—in large measure because he has a long history of violating the terms of

   his release. Given this history, this Court simply cannot trust Samson when he says that he’s

   changed, that he’ll hereafter abide by the terms of his release, and that he promises to become a

   productive member of our community.

          Fourth, Samson never contends that he’s no longer a danger to society. See generally

   Motion; see also Reply. Nor can he. Samson’s PSR reveals five felony convictions—three

   involving firearms and two for stealing other peoples’ identities (or property). See PSR ¶ 61; see

   also Judgment.

          In short, Samson pled guilty to some very serious crimes, he has an extensive criminal

   history, he’s repeatedly violated the conditions of his release, and he’s failed to show that he’s no

   longer a danger to his community. On these facts, this Court will not release him early.

                                                   ***

          Accordingly, after a careful review of the parties’ filings, the record, and the governing

   law, the Court hereby ORDERS and ADJUDGES as follows:

          1. The Defendant’s Motion for Reduction in Sentence [ECF No. 313] is DENIED.

          2. The Defendant’s Motion to Supplement [ECF No. 334] is DENIED.




                                                    18
Case 1:15-cr-20830-RKA Document 342 Entered on FLSD Docket 12/28/2020 Page 19 of 19




         DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of December 2020.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE

   cc:   counsel of record
         Odenia Samson, pro se




                                           19
